Citation Nr: 0604562	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a service-connected back disability, for the period prior 
to April 25, 2001, including the question of assignment of an 
effective date for a 60 percent rating for that disability 
earlier than said date.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The initial appeal is taken from a 1994 rating 
decision that confirmed a 10 percent evaluation for a 
service-connected back disorder.  In 1996, the veteran's 
disability rating was increased to 20 percent disabling, 
effective in September 1992.  The veteran continued his 
appeal and in December 2002 the disability evaluation was 
increased to 60 percent disabling.  The effective date was 
eventually assigned as April 25, 2001.  The veteran has 
appealed the assignment of this date.  

The case was remanded by the Board in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record currently reveals a statement, dated in 
March 1999, from a VA physician who indicated that he was 
treating the veteran at that time for severe back pain.  At 
the time of the March 2004 remand by the Board, it was 
requested that all treatment records from VA facilities that 
are not already of record be obtained.  It is noted, however, 
that the veteran's claims file was, at one time, misplaced 
and needed to be reconstructed.  While the file has 
apparently been restored, and in fact there are now 2 claims 
files, it is not clear that this statement was of record for 
the RO to review at the time of the Board's prior remand and 
it is not clear that the Board was aware of this specific 
treatment.  The Board is now aware of the existence of 
medical records of which the RO might not have been apprised.  
Further, these records may be probative for the current 
claim.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  Under these circumstances, the case must be returned 
for compliance with the prior orders of the Board.  

In view of the following, the case is remanded for the 
following:

1.  The RO should obtain copies of all 
records of treatment that the veteran 
received at VA medical facilities in New York 
prior to April 25, 2001, specifically to 
include treatment of the reported back pain 
in 1999.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


